Title: To Thomas Jefferson from William Hylton, 5 March 1803
From: Hylton, William
To: Jefferson, Thomas


          
            Sir!
            Savana’ la mar Jamaica 5 March 1803.
          
          Sensible how much it is your Excellencies desire, as president of the United States of America, to maintain Harmony; and a reciprocity of Interests, between Your and the British Nation; upon a just Understanding—I do not hesitate, to take the liberty of communicating directly to your Excellency, an occurrence, which however trivial in itself, has produced a difficulty; which left unexplained—may interrupt it!
          The valuable Ship Alknomac, trading to this place from New York, and owned by Louis Simond Esqr. of that City, had taken on board, part of Thirty hogsheads of Molasses, intended to be shipped by me on her—when Mr. James Brown the Collector at this port, forbid the master (Capt. John Gore) from proceeding; and threatened “to seize his Ship and her Cargo, of near four hundred punchions of Rum, unless the molasses was immediately Debarked”—alledging, “that it was Syrup—because, an advertisement in the newspaper, offering molasses for Sale, by the name of ‘Syrup’ to give it a currency, had lately appeared!”
          I endeavoured to explain away the objection, by shewing—the Definition given, by every English author of the word, Molasses—was, the general Term for an article made, or produced, from the Raw material, without any Lixivium to Granulate it! and was that, which the Act of Parliament enumerated and permitted, to be shipped in American Bottoms—that Syrup, was Sugar, diluted and boiled up with Water!
          Finding these expostulations ineffectual I caused the molasses to be relanded; and at the moment of the posts departure, hastily wrote a Letter to the Attorney General of this Island, of which the inclosed is a Copy.
          Mr. Simonds intercourse with this Country is very extensive; and may be, if necessary, explained by himself.
          Subjects or Citizens of either nation, may be greatly injured, if not Ruined; by the Decoy of a word, if uninformed Customhouse officers, are permitted to give their own pervert Construction to it; And I humbly submit this Information to your Excellency, how far you may see it, a point, for the Interests of both Nations, to have promptly explained.
          As it may be important that no time should be lost—I have presumed, to transmit a Copy of this notification to his Excellency Rufus King Esqr. at the Court of London—for whatever may be the result of the Atty Genl. opinion—I do not conceive the most learned Legal Character, competent to define the local Term in question.
          If in obeying emotions, from consideration for the general good, I have committed obtrusion, I trust your Excellency will do me the justice to impute it to the Zeal I have for the existing intercourse between the Countries.
          With very high Respect, I have the Honor to be Your Excellency’s Very Obedt. and most humble servant
          
            Wm. Hylton.
          
        